United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 97-4008
                                   ___________

Lyle Robinson,                       *
                                     *
      Plaintiff - Appellant,         *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of South Dakota.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
      Defendant - Appellee.          *
                                ___________

                                Submitted: April 15, 1998
                                    Filed: June 8, 1998
                                  ___________

Before LOKEN and LAY, Circuit Judges, and PRATT,* District Judge.
                               ___________

PER CURIAM.

       Lyle Robinson applied for social security disability and supplemental security
income benefits on October 18, 1994, alleging a disability onset date of September 2,
1992. Following a hearing, the Commissioner’s administrative law judge denied the
application, finding that Robinson cannot perform his past work but has the residual
functional capacity to perform jobs that exist in significant numbers in the economy,

      *
      The HONORABLE ROBERT W. PRATT, United States District Judge for the
Southern District of Iowa, sitting by designation.
such as dispatcher, order clerk, and gate guard. Robinson has a herniated disc in his
back, which the ALJ found to be a severe impairment, curvature of the spine resulting
from radiation treatment for kidney cancer when he was three years old, and various
lesser impairments. Critical to the ALJ’s adverse decision was his finding that
Robinson’s subjective complaints of disabling pain were “inconsistent, exaggerated,
and not fully credible.” The Commissioner’s Appeals Council denied review, and
Robinson sought judicial review.

        The district court1 granted summary judgment in favor of the Commissioner,
concluding that substantial evidence on the record as a whole supports the ALJ’s
decision, including his finding that Robinson’s testimony as to disabling pain was not
entirely credible. Robinson appeals. Having carefully reviewed the administrative
record and the parties’ contentions on appeal, we affirm for the reasons stated in the
district court’s thorough Memorandum Opinion and Order dated October 1, 1997. See
8th Cir. Rule 47B. To the extent Robinson raises a challenge to the vocational expert’s
testimony not presented to the district court, we conclude that contention is without
merit.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE RICHARD H. BATTEY, Chief Judge of the United States
District Court for the District of South Dakota.

                                          -2-